Title: To James Madison from James Monroe, 17 December 1803
From: Monroe, James
To: Madison, James



Dear Sir
London Decr. 17. 1803
The opposition of Spain to our treaty with France, by her minister in the UStates, attracts some attention here, and is the subject of speculation in certain circles as to the causes & probable effects. Some suspect France at the bottom of it, others ascribe it to the measures of this govt.: but I am far from suspecting either of any agency in the affair. I see no reason to doubt the good faith of France in the transaction. Her interest is as strong or rather more so, to execute as to form the treaty; her conduct seems to be direct to the object: and the reproach which would follow a conduct so opprobrious renders it quite improbable, especially as it would be sure to be discovered soon. It was natural to presume that the President wod. take immediate possession of the country on the exchge. of ratifications, in wh. case France wod. be called on to fulfill any engagment she might have entered into with Spain to prevent it. It is equally improbable that this govt. shod. have given Spain any encouragment of the kind. It wod. be in the face of her uniform assurances to us on the subject, and equally in opposition to her interest, since if called on to execute any engagment in support of the pretentions of Spain, she must either fail to do it, or by complying embark in a war agnst the UStates & France. That cod. not be her interest at present, if it ever might be. How far it may be agreeable to either of the parties to see us & Spain engaged in a quarrel seperately I cannot say. Be that as it may, I do not think that either would promote it, or that if they did that the council of either wod. be much regarded by Spain, where it was not to be supported by other more efficient aid. I rather presume that the measure is altogether a Spanish one; that it is taken from a real jealousy of us with intention to accomodate. The Spanish court might suppose that by manifesting a disapprobation of the measure, it wod. moderate our views in other respects, & give it a plea on France for greater moderation in hers also. She may have been partly encouraged by the gentle manner in wh. all our discussions relative to that object have been conducted heretofore. She may have inferr’d that our tone is never to change on it; that we shall always content ourselves by vindication of our rights there by elaborate essays on paper. The decisive step taken by the President will I think put an end to the affair in a mode very honorable to his admn. I hope that but little expence is incurr’d, since the Sph. forces if not with drawn, is very inconsiderable, not sufficient to oppose the few of our regular troops in the neighborhood of N. Orleans, and it is I presume not in the power of Spain, at present, to send a reinforcement there. I have said nothing on this subject here, because I saw no motive for it. I have been & shall continue to be attentive to what occurs, of wh. I shall not fail to give you due notice.
I enclose you an extract of a letter lately recd. by Mr. Erving from Mr. Swan, wh. the former was so obliging as to furnish me. This makes me add something more on a subject which I hoped never to have had occasion to say any thing on again. It shews you the views of the person referrd to & the means on wh. he relies for success. What the other facts are I know not, but think it probable the allusion may be to a difference of opinion wh. has taken place between the minister and the bd. of comrs. at Paris. The enclosed papers tend to illustrate that point. I send a part of them with reluctance, especially that from Col: Mercer; who might not have expected such an application of his. I do it that you may have a clear view of what occurs there. By his as well as by Mr Skipwiths letter it appears that attempts are made to influence the board in its proceedings, and it is to be inferr’d that the creditors have been excited to promote the object. On my first arrival here, Mr. Maclure intimated doubts of the propriety of the boards proceeding to give awards till the treaties were ratified, & consulted me on them. I told him that it was for the bd. to construe its powers not we: and actually gave no decided opinion on the point, tho’ I own I thought that his reasons especially on the score of policy had weight. Mr. Livingstons letter to me & my answer on the subject are enclosed. Colo. Mercer intimates that insinuations are made agnst their motives, in which light it is probable they will be assailed in the UStates. The characters of the board are known to you to be disinterested & incorruptible. I am satisfied that neither of the gentn. has one farthings interest in the claims depending, and that they wod. disdain a speculation in them. It is possible that the same spirit wh. inspired a calumnious attack on them may unite me with them. You have seen by my correspondence with Mr. L. that had I had the sole power, I shod. have arranged the business in some respects differently in regard to the 2 millions of dolrs. subjected to our disposition. It is also most certain that altho the convention respecting American claims is different from what he wished it to be, yet it is not in all respects what I shod; have preferr’d. Yet as we had agreed on the instruments, as they are, it was my wish to let them go with our joint opinions, in all respects, in their favor. A reference to what had passed had become necessary, in reply to his, on the subject of the guaranty, to justify my conduct in that transaction. Seeing that the board has taken up sentiments wh. check that precipitation, wh. seems to be wished by him and others, it is possible that he and they may infer that I suggested the idea and attribute to me the same motiv⟨e⟩ that they have to the board. It is needless for me to observe that I have been, am not, or shall be, in the slightest degree interested, not simply in any concerns connected with the business in which I have been engaged, but in any other, of any kind, on this side the atlantic, nor indeed on the other, except the property wh. you know of, wh. is my estate in land, and slaves. The opportunity has been favorable to such disgraceful jobs, but it corresponds neither with my character, my principles, what I owe our govt. & country, to stain myself with them. I shod. not advert to so vile a subject, was it not from a suggestion in Col: Mercers letter, the known friendship wh. subsists between him, & indeed the other members of the board, & myself, & the character of those, who under certain auspices, have risen again, into a certain degree of notice in Paris. I am told it is suggested that speculations have been made on the certificates in consequence of the delay of the board to grant awards; but this cannot be true. Before my arrival in Paris Mr. L. on the rect. of the letter from Mr Talleyrand, dated I believe the 10. of March, had convened in great form all the creditors, & after reading a part of Mr. Talleyrands letter, told them, that his labours had been finally successful, & that the business was done, their debts were to be forthwith paid. After that I believe no speculations were made in the claims; before that you knew what had been done in that respect. The success thus boasted of, you know, was published in our papers, under a pretext to prevent speculations, but as I presume to serve other ends. The success was in truth nothing more than a decent parry by Mr. T., since it is very presumeable if the treaty had not been made, that not one farthing wod. have been paid, in a short time, to speak of the prospect in the most favorable light. It is also said that certain individuals, particularly Parker & Barlow, had advantages, by knowing the early prospect of the treaty being concluded. This is also false; Barlow was in this country & knew nothing of the treaty, till it was concluded, at least from me, nor did any other of my friends here. Parker, Mercer & Skipwith were in my confidence, as men known & esteemd by me, two of them, in the way of obtaining & giving me the most authentic & useful information of any persons in Paris, especially the first mentioned; he being the person who advised mr. L and myself of the decision of the consul to offer us the cession of Louisiana: and who, as the agent of Hope & Co: offered to furnish on better terms, than we could get of any other house in Europe, any sum of money, we might want. These considerations brot. him into communication with Mr. Livingston & myself from the commencmt., of a very confidential nature. But in my opinion he did not purchase any thing of the creditors after the negotiation commenc’d; because they all expected, for the reason already stated, to have their claims soon paid in cash; wh. expectation I encouraged from the commenc’ment of the negotiation to its conclusion. However what the speculations were, before I got there, or afterwards, I cannot say otherwise than by circumstances. Being a business wh. I abhorred, a fact known to every one, I was little in the way of being informed what was done in it. Indeed from the time I got there till the conclusion of the treaties, my engagmnts were of too urgent, important, and critically delicate a nature, to bestow a moment on that subject, further than by admonishing my countrymen, when I saw any of them, not to be the dupes of the designing. As any attack on me on this ground must be absolutely false, (and in my opinion, the board is equally inocent) and can be clearly & positively disproved, when reduc’d to form, or understood, I have thought it adviseable to communicate to you the above, that you may be able in case such attack should be made to give some friend the means of refuting them if they are so far worthy of notice. Having before been assailed by the same parties, the apprehension is not unnatural, that like attempts will be made to injure me. It was natural to presume that those men would never have gained so much consequence, after what had passed, to venture to intermeddle in our affairs again. Of Mr. Swan I presume you are too well informed to require any advice from me. On my arrival at Paris he was desirous of holding some footing with me; and having calumniated me in America, and infering that I had heard of it, he brought me a letter wh. he said he had written some months before, containing a positive declaration that he never had. I told him that I had never heard of the calumny, & that his contradiction was useless. Still to ease his conscience he left the paper, which I packed among others, & never read, till some time after I had got here. As it is connected with a subject you have had under yr. consideration, I trouble you with a perusal of it.
I have just recd. the enclosed from Col: Mercer of the 6th. instant and one from Robt. livingston secry. of the minister at Paris, notifying me of his arrival at So. Hampton, with dispatches from the minister for me, and desiring me to forward him a passport, to come up to London. By Col: Mercers letter you see the state into which things have got in Paris. What is the object of Mr. L’s visit here I cannot imagine. It may be about this quarrel, about the guaranty, or some other subject. Be it what it may, you may be assured that I shall weigh all circumstances which it involves with most perfect deliberation, and do the best in my power not simply to promote the interest of my country but (shod. the question have such reference) to compose strife, & suppress every thing which may tend to discredit the parties. An important maxim which I laid down at Paris, one which I had occasion to adopt and practice from the moment of my arrival there till I came away, was to preserve the best possible understanding with my colleague: At all events to preserve terms with him. Another was to prevent his doing any harm so far as I might be able, either there or in the UStates. With the latter view I thought it a duty to apprize you of every thing that occurrd that was very material. The discharge of these duties has plac’d me in a situation entirely disagreeable, for reasons you will readily concieve. I shall pursue the same plan in all cases in which we have any relation to each other, or our country is concerned. I expected to have been called on for this, in the course of the evening, but hope the vessel will not sail before I see Mr. L. & have an opportunity to explain the motive of his visit.
 

   
   FC, two copies (DLC: Monroe Papers). First FC docketed by Monroe: “to Mr Madison with copy of letter from Col Mercer—full of interesting details respecting his conduct.” Second FC is a partial letterpress copy. Enclosures not found, but see n. 3.



   
   See Carlos Martínez de Yrujo to JM, 4 and 27 Sept. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:378, 464).



   
   For Talleyrand’s 10 Mar. 1803 note, see ibid., 4:412–13 n. 5.



   
   Monroe probably enclosed a copy of John Mercer to Monroe, 6 Dec. 1803 (DLC: Monroe Papers; 4 pp.; docketed as received 19 Dec.), quoting from a letter to the commissioners from Robert R. Livingston in which Livingston complained about their interpretation of their duties. Mercer added that they had received several other “equally unbecoming” letters from Livingston, which they had answered noncommittally. He noted that they were in daily expectation of offical notice of the ratification of the Louisiana Purchase treaty and would enclose copies of their correspondence with Livingston with their first report to the government.


